Case 1:19-cv-25282-RNS Document 1 Entered on FLSD Docket 12/24/2019 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                               CASE NO.:

 JOSE PUERTO, VERONICA LUNA,
 HAZELL MEJIA, IRIS CALIX, and all
 others similarly situated under 29 U.S.C. §
 216(b),

    Plaintiffs,

         vs.

 RINCONCITO SUPERLATINO 4, LLC
 and BENEDICTO MORENO, an individual,

    Defendants.
 _____________________________________/

        COMPLAINT UNDER 29 U.S.C. ss 201-16 OVERTIME WAGE AND MINIMUM
                             WAGE VIOLATIONS


     Plaintiffs, JOSE PUERTO, VERONICA LUNA, HAZELL MEJIA, and IRIS CALIX, on

 behalf of themselves and all others similarly situated under 29 U.S.C. § 216(b), through

 undersigned counsel, file this Complaint against Defendants RINCONCITO SUPERLATINO

 4, LLC and BENEDICTO MORENO, and allege:

                                 JURISDICTION AND VENUE

     1. This is an action arising under the Fair Labor Standards Act 29 U.S.C. §§ 201-216. This

 Court has jurisdiction under 29 U.S.C. § 216(B).

     2. The Plaintiffs JOSE PUERTO, VERONICA LUNA, HAZELL MEJIA, AND IRIS

 CALIX were each residents of Miami-Dade County, Florida at the time the dispute arose and

 each is sui juris.

     3. The Defendant RINCONCITO SUPERLATINO 4, LLC regularly transacts business in
                                                 1 of 9
Case 1:19-cv-25282-RNS Document 1 Entered on FLSD Docket 12/24/2019 Page 2 of 9



 Miami-Dade County. the Defendant Corporation was the Plaintiffs’ FLSA employer during

 Plaintiffs’ relevant period of employment (“the relevant time period”).

    4. The Defendant BENEDICTO MORENO is a corporate officer and/or owner and

 manager of the Defendant Corporation who ran the day-to-day operations of the Corporate

 Defendant for the relevant time period and was responsible for paying Plaintiff’s wages for

 the relevant time period and controlled Plaintiff’s work and schedule and was, therefore,

 Plaintiff’s employer as defined by 29 U.S.C. § 203 (d).

     5. Venue is proper in this Court because Plaintiffs were residents of Miami-Dade County,

 Florida, at the time the dispute arose, the Defendant does business in Miami-Dade, Florida, and

 the events giving rise to these claims occurred within Miami-Dade County, Florida.

     6. Plaintiffs worked for Defendants in their restaurants.

     7. Plaintiff JOSE PUERTO worked for Defendants as a sandwich maker from on or about

 February 10, 2011 through on or about October 4, 2019.

     8. Plaintiff VERONICA LUNA worked for Defendants as a food server from on or about

 September 17, 2012 through on or about October 7, 2019.

     9. Plaintiff HAZELL MEJIA worked for Defendants as a food server from on or about

 September 20, 2012 through on or about October 3, 2019.

     10.        Plaintiff IRIS CALIX worked for DEFENDANTS as a food server from on or

 about October 20, 2013 through on or about October 4, 2019.

     11.        The acts and/or omissions giving rise to this Complaint arose in Miami-Dade

 County.




                                               2 of 9
Case 1:19-cv-25282-RNS Document 1 Entered on FLSD Docket 12/24/2019 Page 3 of 9



      COUNT I. INTENTIONAL MISFILING OF 1099’S PURSUANT TO 26 U.S.C. § 7434

     12.        Plaintiffs re-allege the factual and jurisdictional statements in paragraphs 1

 through 11 as though fully set forth herein.

     13.        In 2018 Defendant Moreno asked Plaintiffs for their passports for identification

 purposes only. However, Defendant Moreno unilaterally applied to have each of the Plaintiffs

 issued a taxpayer identification number so that he could start reporting their income on forms

 1099, even though deductions were made from all of their wages as W-2 employees.

 Additionally, Plaintiff Calix already had a TIN.

     14.        Additionally, Defendants over reported Plaintiffs Luna, Mejia, and Calix’s wages

 by over reporting their earnings for tips.

     WHEREFORE, Plaintiffs request statutory damages in the amount of $5000 each and

     reasonable attorneys fees pursuant to 26 U.S.C. § 7434, and any other applicable authority,

     and damages for over reporting Plaintiffs Luna, Mejia, and Calix’s wages, along with court

     costs, interest, and any other relief that this Court finds reasonable under the circumstances.

     Plaintiffs request a trial by jury.

   COUNT II. FEDERAL OVERTIME WAGE VIOLATION AS TO PLAINTIFFS LUNA
                           AND CALIX ONLY

     15.        Plaintiffs re-allege the factual and jurisdictional statements in paragraphs 1

 through 11 as though fully set forth herein.

     16.        This action arises under the laws of the United States.

     17.        This case is brought as a collective action under 29 U.S.C. § 216(b). It is believed

 that the Defendants have employed several other similarly situated employees like Plaintiffs who

 have not been paid overtime wages for work performed in excess of 40 hours weekly from the

 filing of this Complaint back three years.
                                                3 of 9
Case 1:19-cv-25282-RNS Document 1 Entered on FLSD Docket 12/24/2019 Page 4 of 9



     18.        This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought

 pursuant to The Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (section 216 for jurisdictional

 placement).

     19.        29 U.S.C. § 207 (a) (1) states, "Except as otherwise provided in this section, no

 employer shall employ any of his employees who in any workweek is engaged in commerce or

 in the production of goods for commerce, or is employed in an enterprise engaged in commerce

 or in the production of goods for commerce, for a workweek longer than forty hours unless such

 employee receives compensation for his employment in excess of the hours above specified at a

 rate not less than one and one-half times the regular rate at which he is employed.”

     20.        Plaintiffs Luna and Calix worked for Defendants as food servers in Defendants’

 restaurant.

     21.        As food servers, Plaintiffs’ job duties required of them by Defendants, along with

 other employees, included serving foods obtained from local, national, and international sources,

 to customers who were local, national, and international residents.

     22.        Defendants’ business activities involve those to which the Fair Labor Standards

 Act applies. Both the Defendants’ business and the Plaintiffs’ work for the Defendants affected

 interstate commerce for the relevant time period. Plaintiffs’ work for the Defendants affected

 interstate commerce for the relevant time period because the materials and goods Plaintiffs used

 on a constant and/or continual basis and/or that were supplied to Plaintiffs by the Defendants to

 use on the job moved through interstate commerce prior to and/or subsequent to Plaintiffs’ use of

 the same. The Plaintiffs’ work for the Defendants was actually in and/or so closely related to the

 movement of commerce while they worked for the Defendants that the Fair Labor Standards Act

 applies to Plaintiffs’ work for the Defendants.

                                               4 of 9
Case 1:19-cv-25282-RNS Document 1 Entered on FLSD Docket 12/24/2019 Page 5 of 9



    18. Additionally, Defendants regularly employed two or more employees for the relevant

 time period who handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce as Plaintiffs did thus making Defendants’ business an

 enterprise covered under the Fair Labor Standards Act.

    19. Upon information and belief, the Defendant Corporation had gross sales or business done

 in excess of $500,000 annually for the years 2016, 2017, 2018 and expects the same for 2019.

    20. Throughout their employment with Defendants, each Plaintiff worked more than 40 hours

 per week for at least some weeks each month. From the beginning of her employment on

 September 12, 2012 through some time in 2016, Plaintiff Luna worked 56 hours per week

 without being paid for any overtime. From some point in 2016 through the termination of her

 employment on or about October 7, 2019, Plaintiff Luna worked approximately 48 hours per

 week for Defendants for two weeks of the month. Plaintiff Calix worked approximately 44

 hours per week for Defendants.

    21. The Plaintiffs were not paid overtime for any hours over 40 hours per week, so they are

 owed half-time for all hours they worked over forty each week, as required by the Fair Labor

 Standards Act. Plaintiffs, therefore, claim the halftime rate required by the Fair Labor Standards

 Act.

    22. Defendant willfully and intentionally refused to pay Plaintiffs’ overtime wages as

 required by the Fair Labor Standards Act as Defendant knew of the overtime requirements of the

 Fair Labor Standards Act and recklessly failed to investigate whether Defendant’s payroll

 practices were in accordance with the Fair Labor Standards Act. Defendant remains owing

 Plaintiffs these wages since the commencement of Plaintiffs’ employment with Defendant

 through each Plaintiff’s termination date of October 7, 2019 and October 4, 2019 respectively.

                                               5 of 9
Case 1:19-cv-25282-RNS Document 1 Entered on FLSD Docket 12/24/2019 Page 6 of 9



        WHEREFORE, Plaintiffs request liquidated damages and reasonable attorney fees from

 Defendant under the Fair Labor Standards Act (FLSA), Fla. Const. art. X § 24, Fla. Stat. §

 448.109, and any other applicable authority, to be proven at the time of trial for all overtime

 wages still owing from Plaintiffs’ entire employment period with Defendant or as much as

 allowed by the Fair Labor Standards Act along with court costs, interest, and any other relief that

 this Court finds reasonable under the circumstances. The Plaintiffs request a trial by jury.

           COUNT III. FEDERAL MINIMUM WAGE VIOLATION AS TO PLAINTIFFS
                         LUNA, MEJIA, AND CALIX ONLY


     23.        Plaintiffs re-allege the factual and jurisdictional statements in paragraphs 1

 through 11 as though fully set forth herein.

     24.        This action arises under the laws of the United States.

     25.        This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought

 pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201-219.

    26. 29 U.S.C. § 206(a)(1) states “… an employer must pay a minimum wage of $5.15/hr to

 an employee who is engaged in commerce…” On July 24, 2009, Federal minimum wage was

 raised to $7.25/hr, where it has remained since that time.

     27.        Plaintiffs Luna, Mejia, and Calix worked for Defendants as food servers. As food

 servers, Plaintiffs’ job duties required of them by Defendants, along with other employees,

 included serving foods obtained from local, national, and international sources, to customers who

 were local, national, and international residents.

    28. Defendants’ business activities involve those to which the Fair Labor Standards Act

 applies. Both the Defendants’ business and the Plaintiffs’ work for the Defendants affected

 interstate commerce for the relevant time period. Plaintiffs’ work for the Defendants affected

                                                6 of 9
Case 1:19-cv-25282-RNS Document 1 Entered on FLSD Docket 12/24/2019 Page 7 of 9



 interstate commerce for the relevant time period because the materials and goods Plaintiffs used

 on a constant and/or continual basis and/or that were supplied to Plaintiffs by the Defendants to

 use on the job moved through interstate commerce prior to and/or subsequent to Plaintiffs’ use of

 the same. The Plaintiffs’ work for the Defendants was actually in and/or so closely related to the

 movement of commerce while they worked for the Defendants that the Fair Labor Standards Act

 applies to Plaintiffs’ work for the Defendants.

     29.          Additionally, Defendants regularly employed two or more employees for the

 relevant time period who handled goods or materials that travelled through interstate commerce,

 or used instrumentalities of interstate commerce as Plaintiffs did thus making Defendants’

 business an enterprise covered under the Fair Labor Standards Act.

     30.          Upon information and belief, the Defendant Corporation had gross sales or

 business done in excess of $500,000 annually for the years 2016, 2017, 2018 and expects the

 same for 2019.

     31.          Plaintiff Luna was paid $4.72 per hour for her work for Defendants from

 September 12, 2012 through some time in 2016. From some time in 2016 through her

 termination on or about October 7, 2019, Plaintiff Luna was paid $5.23 per hour for her work for

 Defendants. Defendants never gave Plaintiff Luna notice that tips would be applied to cover the

 minimum wage deficiency that is otherwise available for food servers.

     32.          Plaintiff Mejia was paid $5.23 per hour for her work for Defendants. Plaintiff

 Mejia worked for Defendants from on or about September 20, 2012 through on or about October

 3, 2019. Defendants never gave Plaintiff Mejia notice that tips would be applied to cover the

 minimum wage deficiency that is otherwise available for food servers.

     33.          Plaintiff Calix was paid $5.25 per hour for her work for Defendants. Plaintiff

                                                7 of 9
Case 1:19-cv-25282-RNS Document 1 Entered on FLSD Docket 12/24/2019 Page 8 of 9



 Calix worked for Defendants from on or about October 20, 2013 through on or about October 4

 2019. Defendants never gave Plaintiff Calix notice that tips would be applied to cover the

 minimum wage deficiency that is otherwise available for food servers.

      34.         The payment of Plaintiffs Luna, Mejia, and Calix by Defendants did not meet the

 applicable Florida Minimum Wage required for said period of time. Therefore, Plaintiffs claim

 the difference between the amounts paid the Plaintiffs and the applicable Florida minimum wage

 for all hours worked for the relevant time periods. Plaintiffs are, therefore, claiming federal

 minimum wage violations using the Florida minimum wage pursuant to 29 C.F.R. s. 541.4 and

 29 C.F.R. s. 778.5.1

      35.         Defendants willfully and intentionally refused to pay Plaintiffs minimum wages

 as required by the Fair Labor Standards Act as Defendants knew of the Federal Minimum Wage

 requirements of the Fair Labor Standards Act and recklessly failed to investigate whether

 Defendants’ payroll practices were in accordance with the Fair Labor Standards Act. Defendants

 remain owing Plaintiffs these wages since the commencement of Plaintiffs’ employment with

 Defendants for the time periods specified above.

      WHEREFORE, Plaintiffs Luna, Mejia, and Calix request double damages and reasonable

      attorneys’ fees from the Defendants pursuant to the Fair Labor Standards Act and as cited

      above, to be proven at the time of trial for all minimum wages still owing from Plaintiffs’

      entire employment period with Defendants or, as much as allowed by the Fair Labor

      Standards Act, whichever is greater, along with court costs, interest, and any other relief that

      his Court finds reasonable under the circumstances. The Plaintiffs request a trial by jury.

                                           COUNT V. CONVERSION

 1
  Letters regarding the Florida minimum wage violations are being sent to the Defendants, and the Complaint will be
 amended accordingly under the appropriate state minimum wage law.
                                                      8 of 9
Case 1:19-cv-25282-RNS Document 1 Entered on FLSD Docket 12/24/2019 Page 9 of 9



     36.        Plaintiffs re-allege the factual and jurisdictional statements in paragraphs 1

 through 11 as though fully set forth herein.

     37.        Defendants withheld money from all of Plaintiffs’ paychecks allegedly to pay to

 the United States government on Plaintiffs’ behalf for Plaintiffs’ federal income, social security,

 and medicare taxes.

     38.        Defendants never paid any taxes on behalf of Plaintiffs.

     39.        All of the money that Defendants withheld from Plaintiffs’ paychecks that was

 supposed to be paid to the United States government on Plaintiffs’ behalf was converted by the

 Defendants for their own use.

     40.        Plaintiffs were damaged by Defendants’ conversion of the money that was

 withheld from Plaintiffs’ paychecks because Plaintiffs were entitled to either receive that money

 themselves or to have that money paid to the government on their behalf.

     WHEREFORE, Plaintiffs request damages from the Defendants in the amount that was

     improperly withheld from their paychecks plus court costs and interests, and any other relief

     that his Court finds reasonable under the circumstances. The Plaintiffs request a trial by

     jury.



                                          Respectfully submitted this 24th day of December, 2019,

                                                         J. H. ZIDELL, P.A.
                                                         ATTORNEYS FOR PLAINTIFF
                                                         300 71ST STREET, SUITE 605
                                                         MIAMI BEACH, FLORIDA 33141
                                                         T: 305-865-6766
                                                         F: 305-865-7167

                                                         By: __/s/ J.H. Zidell________
                                                            J.H. Zidell, Esq.
                                                            Florida Bar No.: 0010121
                                                9 of 9
